PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/922,594
Filing Date: 15 Mar 2018
Appellant(s): BAROV, Rumen



__________________
Ankur Garg
(Reg. No. 62,463)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/17/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/11/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Argument I

Appellant in Page 8 of the appeal brief argues that the examiner errs in rejecting claims 1-20 under 35 U.S.C. § 103 as allegedly being unpatentable over Christian in view of Roussey and further in view of Crawford.

Appellant in Pages 13-14 of the appeal brief argues that the examiner errs in rejecting independent claims 1, 10, and 19 over Christian in view of Roussey and Crawford.

Argument 1

Appellant in Pages 14-15 of the appeal brief argues that the examiner fails to establish a prima facie case of obviousness.

Examiner respectfully disagrees. The cited prior art Christian, Roussey, and Crawford alone and/or combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into a XML document having content and structure, which is the serialized data including at least one data structure (here Christian discloses serialized data including a data structure, but does not explicitly disclose the data structure including a parent object having a nested child object, however, the Roussey reference discloses the feature, as discussed below).

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses transmitting the serialized XML document to a server, which is the server computer receives the serialized data (here Christian discloses the server receiving the serialized data, but does not explicitly disclose wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the 

Therefore, Christian discloses the serialized data including at least one data structure and the server computer receiving the serialized data, however, Christian does not explicitly disclose:

the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object.

The Roussey reference discloses the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object (here Roussey discloses generating data having a relational schema from serialized data, but does not explicitly disclose “telemetry data”, which appellant describes as relational data in Paragraph 17 of appellant’s specification, however, the Crawford reference discloses the feature, as discussed below).

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model (As disclosed above, Christian discloses serializing information included in an object model into a XML document having content and structure and transmitting the serialized XML document to a server, and here Roussey discloses server generating a XML data structure describing an object model and then mapping the object model to a relational model).

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product 

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Therefore, Roussey teaching a server generating serialized data including a data structure having a parent with nested child relationships defined by a schema and then relational data having the relational schema by generating a table for a parent object storing attributes of child objects which can include descendants such as grandchild objects into tables generated for the parent and/or in separate table discloses the features “a serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into XML document and Roussey in Paragraphs 4, 20, and 28 discloses an object model represented in XML containing data object relationships which are serialized in a server and then mapped to a relational model representing data as relations or tables comprising records.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of serializing information included in an object model into XML document of Christian and having the teachings of an object model represented in XML containing data object relationships which are serialized in a server and then mapped to a relational model representing data as relations or tables comprising records of Roussey, to have combined Christian and Roussey to teach “a serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”. The motivation to combine Christian and Roussey would be to improve access speed of data in a database by serializing associations and writing them in the database during an object relational mapping to enhance efficiency of database access.

Christian discloses generating serialized API data and Roussey discloses a relational schema defining relationship between data objects and generating relational data from serialized data, however, Christian and Roussey do not explicitly disclose:

generating telemetry data having a schema from the serialized data.

Crawford in Paragraphs 5, 17, and 24 discloses collecting data in a schema from applications for analysis, generate telemetry data using schema, telemetry data including application information.
Crawford in Paragraphs 29, 30, and 40 discloses receiving data from applications and serializing the data, schema includes data comprising API data received across different applications.

The teachings of generating telemetry data using a schema from serialized data received across different applications in Crawford discloses the features “generating telemetry data having a schema from the serialized data”.

Christian discloses Serializing API data from application data and serializing information included in an object model into XML document, Roussey discloses an object model represented in XML can be mapped to a relational model representing data as relations or tables comprising records, and Crawford discloses generating telemetry or relational data using a schema from serialized data received across different applications.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of serializing information included in an object model into XML document of Christian and having the teachings of an object model represented in XML containing data object relationships which are serialized in a server and then mapped to a relational model representing data as relations or tables comprising records of Roussey, and having the teachings of generating telemetry data using a schema from serialized data of Crawford, to have combined Christian, Roussey, and Crawford to teach “the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”. The motivation to combine Christian, Roussey, and Crawford would be to enable rich analysis of telemetry data by utilizing serialization of schematized data in a schema to fully describe the data.

Argument 1(i)

Appellant in Pages 15-17 of the appeal brief argues that the examiner errs in failing to provide the requisite specificity for how the cited art teaches all the features of the claim.

a) Appellant in Page 16 of the appeal brief argues that the examiner’s rejection fails to provide the legal specificity required to establish a prima facie case of obviousness for at least the features of the “serialized data” and the “telemetry data”

Examiner respectfully disagrees. The cited prior art Christian, Roussey, and Crawford alone and/or in combination provides legal specificity required to establish a prima facie case of obviousness for the features of the “serialized data” and the “telemetry data”, as discussed below.

Christian further discloses obtaining API data from a plurality of software components executing in a plurality of client computers and serializing the API data for transmission from the client computers to a server computer, the serialized data including at least one data structure, and serializing information included in an object model into XML document.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into a XML document having content and structure, which is the serialized data including at least one data structure.

Therefore, Christian discloses the serialized data including at least one data structure, however, does not explicitly disclose:

the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object.

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model.

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects, which is a data structure that includes a parent object having a child object.

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Therefore, Roussey teaching a server generating serialized data including a data structure having a parent with nested child relationships defined by a schema and then relational data having the relational schema by generating a table for a parent object storing attributes of child objects which can include descendants such as grandchild objects into tables generated for the parent and/or in separate table discloses the features “a serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”.

Appellant in Paragraphs 17 and 26 of their specification defines telemetry data as relational data having a relational schema, which is transformed from serialized data.

Christian discloses generating serialized API data and Roussey discloses a relational schema defining relationship between data objects and generating relational data from serialized data, however, Christian and Roussey do not explicitly disclose:

generating telemetry data having a schema from the serialized data.

Crawford in Paragraphs 5, 17, and 24 discloses collecting data in a schema from applications for analysis, generate telemetry data using schema, telemetry data including application information.

Crawford in Paragraphs 29, 30, and 40 discloses receiving data from applications and serializing the data, schema includes data comprising API data received across different applications.

Therefore, the teachings of generating telemetry data using a schema from serialized data received across different applications in Crawford discloses the features “generating telemetry data having a schema from the serialized data”.


b) Appellant in Pages 17-18 of the appeal brief argues that the examiner cited multiple different sections of the cited prior art without providing the requisite level of specificity as to which paragraph is used for rejection of which element and that the cited sections by the examiner fails to point out what the examiner considers “serialized data”, “parent object”, “nested child object” included in at least one data structure of the serialized data. Appellant further argues that the examiner fails to point out to what the examiner considers “telemetry data” generated from the serialized data, “the table for the parent object”, or the “attributes of the child object” stored in the table.

Examiner respectfully disagrees. Examiner provided detailed citations for each cited prior art with the requisite level of specificity as to which cited section was used for rejection of which element in the last office action.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into a XML document having content and structure, which is the serialized data including at least one data structure.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses transmitting the serialized XML document to a server, which is the server computer receives the serialized data.

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model (As disclosed above, Christian discloses serializing information included in an object model into a XML document having content and structure and transmitting the serialized XML document to a server, and here Roussey discloses server generating a XML data structure describing an object model and then mapping the object model to a relational model).

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects, which is a data structure that includes a parent object having a child object.

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Crawford in Paragraphs 5, 17, and 24 discloses collecting data in a schema from applications for analysis, generate telemetry data using schema, telemetry data including application information, which is generating telemetry data having a schema.

Crawford in Paragraphs 29, 30, and 40 discloses receiving data from applications and serializing the data, schema includes data comprising API data received across different applications, which is generating telemetry data having a schema from the serialized data.

Argument 1(ii)

a) Appellant in Pages 17-19 argues that the examiner errs in mapping a single element of the reference to multiple elements of the claim by using a single element of Roussey to disclose two different elements “serialized data includes a data structure that includes a parent object having a nested child object” and “the telemetry data generated from the serialized data by generating a table for the parent object storing attributes of the child object in the table generated for the parent object” and further argues that such an erroneous rejection stems from the Examiner failing to give weight to all words of the claims.

Examiner respectfully disagrees. Examiner states that Roussey was not used to map a single element to multiple elements of the claim like appellant alleges. Examiner further states that all words of the claims were given weight while applying the cited prior art in rejecting the claims.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into a XML document having content and structure, which is the serialized data including at least one data structure.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses transmitting the serialized XML document to a server, which is the server computer receives the serialized data.

Therefore, Christian discloses the serialized data including at least one data structure and the server computer receiving the serialized data, however, Christian does not explicitly disclose:

the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object.

Roussey discloses the element “serialized data includes a data structure that includes a parent object having a nested child object”.

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model (As disclosed above, Christian discloses serializing information included in an object model into a XML document having content and structure and transmitting the serialized XML document to a server, and here Roussey discloses server generating a XML data structure describing an object model and then mapping the object model to a relational model).

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects, which is a data structure that includes a parent object having a child object.

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Therefore, Roussey teaching a server generating serialized data including a data structure having a parent with nested child relationships defined by a schema and then relational data having the relational schema by generating a table for a parent object storing attributes of child objects which can include descendants such as grandchild objects into tables generated for the parent and/or in separate table discloses the features “a serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”.

Christian discloses generating serialized API data and Roussey discloses a relational schema defining relationship between data objects and generating relational data from serialized data, however, Christian and Roussey do not explicitly disclose:

generating telemetry data having a schema from the serialized data.

Crawford in Paragraphs 5, 17, and 24 discloses collecting data in a schema from applications for analysis, generate telemetry data using schema, telemetry data including application information.

Crawford in Paragraphs 29, 30, and 40 discloses receiving data from applications and serializing the data, schema includes data comprising API data received across different applications.

Therefore, the teachings of generating telemetry data using a schema from serialized data received across different applications in Crawford discloses the features “generating telemetry data having a schema from the serialized data”.


Argument 2

Appellant in Pages 19-25 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “serializing the API data for transmission from the client computers to a server computer, the serialized data including at least one data structure that includes a parent object having a nested child object, the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”, as recited in claim 1 and similarly recited in claims 10 and 19.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Christian in Column 5 lines 3-19, Column 7 line 33 – Column 8 line 32, and Column 14 lines 45-60  and in Figures 1-3 and 5A-B discloses a plurality of clients communicating with a server, client includes an application programming interface (API) and plurality of applications, API encodes client application information for transmission via a network to the server, API receives or obtains data from client applications, serializes the application data, and sends the serialized data to the server.

Christian discloses API receiving data from a plurality of client applications executing in each of a plurality of client computers, API serializing the received application data and sending the serialized data to a server, which is obtaining API data from a plurality of software components executing in a plurality of client computers.

Christian discloses API receiving data from client applications in each of a plurality of client computers, serializing the received application data, and sending the serialized data to a server, which is serializing the API data for transmission from the client computers to a server computer.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into a XML document having content and structure, which is the serialized data including at least one data structure (here Christian discloses serialized data including a data structure, but does not explicitly disclose the data structure including a parent object having a nested child object, however, the Roussey reference discloses the feature, as discussed below).

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses transmitting the serialized XML document to a server, which is the server computer receives the serialized data (here Christian discloses the server receiving the serialized data, but does not explicitly disclose wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object, however, the Roussey and Crawford references alone and/or in combination discloses the features, as discussed below).

Therefore, Christian discloses the serialized data including at least one data structure and the server computer receiving the serialized data, however, Christian does not explicitly disclose:

the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object.

The Roussey reference discloses the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object (here Roussey discloses generating data having a relational schema from serialized data, but does not explicitly disclose “telemetry data”, which appellant describes as relational data in Paragraph 17 of appellant’s specification, however, the Crawford reference discloses the feature, as discussed below).

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model (As disclosed above, Christian discloses serializing information included in an object model into a XML document having content and structure and transmitting the serialized XML document to a server, and here Roussey discloses server generating a XML data structure describing an object model and then mapping the object model to a relational model).

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects, which is a data structure that includes a parent object having a child object.

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Therefore, Roussey teaching a server generating serialized data including a data structure having a parent with nested child relationships defined by a schema and then relational data having the relational schema by generating a table for a parent object storing attributes of child objects which can include descendants such as grandchild objects into tables generated for the parent and/or in separate table discloses the features “a serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”.

Christian in Column 6 line 61 – Column 7 line 61 and in Figure 10C discloses serializing information included in an object model into XML document and Roussey in Paragraphs 4, 20, and 28 discloses an object model represented in XML containing data object relationships which are serialized in a server and then mapped to a relational model representing data as relations or tables comprising records.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of serializing information included in an object model into XML document of Christian and having the teachings of an object model represented in XML containing data object relationships which are serialized in a server and then mapped to a relational model representing data as relations or tables comprising records of Roussey, to have combined Christian and Roussey to teach “a serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”. The motivation to combine Christian and Roussey would be to improve access speed of data in a database by serializing associations and writing them in the database during an object relational mapping to enhance efficiency of database access.

Christian discloses generating serialized API data and Roussey discloses a relational schema defining relationship between data objects and generating relational data from serialized data, however, Christian and Roussey do not explicitly disclose:

generating telemetry data having a schema from the serialized data.

Crawford in Paragraphs 5, 17, and 24 discloses collecting data in a schema from applications for analysis, generate telemetry data using schema, telemetry data including application information.

Crawford in Paragraphs 29, 30, and 40 discloses receiving data from applications and serializing the data, schema includes data comprising API data received across different applications.

The teachings of generating telemetry data using a schema from serialized data received across different applications in Crawford discloses the features “generating telemetry data having a schema from the serialized data”.

Christian discloses Serializing API data from application data and serializing information included in an object model into XML document, Roussey discloses an object model represented in XML can be mapped to a relational model representing data as relations or tables comprising records, and Crawford discloses generating telemetry or relational data using a schema from serialized data received across different applications.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of serializing information included in an object model into XML document of Christian and having the teachings of an object model represented in XML containing data object relationships which are serialized in a server and then mapped to a relational model representing data as relations or tables comprising records of Roussey, and having the teachings of generating telemetry data using a schema from serialized data of Crawford, to have combined Christian, Roussey, and Crawford to teach “the serialized data including at least one data structure that includes a parent object having a nested child object, wherein the server computer, after receiving the serialized data, generates the telemetry data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”. The motivation to combine Christian, Roussey, and Crawford would be to enable rich analysis of telemetry data by utilizing serialization of schematized data in a schema to fully describe the data.

Argument 2(i)

a) Appellant in Pages 19-20 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “the serialized data including at least one data structure that includes a parent object having a nested child object” as recited in claim 1 and similarly recited in claims 10 and 19.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model (As disclosed above, Christian discloses serializing information included in an object model into a XML document having content and structure and transmitting the serialized XML document to a server, and here Roussey discloses server generating a XML data structure describing an object model and then mapping the object model to a relational model).

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects, which is a data structure that includes a parent object having a child object.

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Therefore, Roussey teaching a server generating serialized data including a data structure having a parent with nested child relationships defined by a schema and then relational data having the relational schema by generating a table for a parent object storing attributes of child objects which can include descendants such as grandchild objects into tables generated for the parent and/or in separate table discloses the features “the serialized data including at least one data structure that includes a parent object having a nested child object”.

Argument 2(ii)

a) Appellant in Pages 20-21 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object” as recited in claim 1 and similarly recited in claims 10 and 19.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Roussey in Paragraphs 2-5 discloses data objects having attributes stored in tables, relationship between parent objects and one or more child objects associated with and belonging to the parent objects defined in a schema, which is relational data such as tables having a relationship defined by a relational schema.

Roussey in Paragraphs 17, 21, 22, 24, and 28 discloses server receiving data, processing the data, and storing the processed data, server maintaining object model, where the server generates a XML data structure describing the object model and maps the object model to a relational model (As disclosed above, Christian discloses serializing information included in an object model into a XML document having content and structure and transmitting the serialized XML document to a server, and here Roussey discloses server generating a XML data structure describing an object model and then mapping the object model to a relational model).

Roussey in Paragraph 15 discloses client devices connected to a server, in Paragraph 17 discloses server storing data records and in Paragraphs 5 and 20 discloses server implementing a backend of an e-commerce application interacting with users via client application.

Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects, which is a data structure that includes a parent object having a child object.

Roussey in Paragraphs 22-25 discloses the server including an object relational mapping module mapping data represented in a relational model to objects in the object model and vice versa, where the relational model includes records in a database.

Roussey in Paragraphs 20 and 26-30 and in Figures 1 and 2 discloses the server serializing and mapping data objects to tables comprising records which represents the data objects.

Roussey in Paragraphs 7, 30, and 45 discloses the server serializing child associations and then writing them into a parent record in a database, serializing and writing child records into parent record’s cache, which is a server after receiving serialized data generating relational data from the serialized data by generating table.

Roussey in Paragraphs 31 and 39 discloses mapping attributes to columns of a table, mapping serialized data into tables, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records serialized and cached or stored in different columns of a parent table using nested caching if there is associations between the parent and child, which is a parent object having a nested child object and serialized data including data structure that includes a parent object having a nested child object.

Therefore, Roussey teaching a server generating serialized data including a data structure having a parent with nested child relationships defined by a schema and then relational data having the relational schema by generating a table for a parent object storing attributes of child objects which can include descendants such as grandchild objects into tables generated for the parent and/or in separate table discloses the features “the server computer, after receiving the serialized data, generates data having a relational schema from the serialized data by generating a table for the parent object and storing attributes of the child object in the table generated for the parent object”.

b) Appellant in Pages 20-21 of the appeal brief argues that examiner appears to be using impermissible hindsight reasoning to arrive at a combination of Christian with Roussey to arrive at the claimed feature of the server system, after receiving the serialized data, generates telemetry data.

Examiner respectfully disagrees.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Christian relates to client system API serializing transaction data in an object model into XML document for transmission to a server, the server receiving the serialized transaction data from client systems, parsing the serialized transaction data to access their content and structure, and storing the parsed transaction data in a database, where the transaction data refers to information related to transactions (see Christian Columns 6 and 7, as discussed above, and also Columns 16 and 17).

Christian further discloses obtaining API data from a plurality of software components executing in a plurality of client computers and serializing the API data for transmission from the client computers to a server computer, the serialized data including at least one data structure, and serializing information included in an object model into XML document.

Roussey relates to a server generating a XML data structure describing an object model representing data related to transactions and mapping the object model to a relational model having a relational schema by serializing object associations in the object model and mapping the associations/relationships to a database by generating a table for parent object and storing attributes of child objects in the table generated for the parent object (see Roussey Paragraphs 2-5, 7, 15, 17, 20-30, and 45, as discussed above).

Roussey further discloses representing an object model in XML in a server, where the object model includes a parent object having a nested child object relationship defined by a schema, and where the server serializes information included in the object model represented by a XML data structure and generates relational data having the relational schema from the serialized data by mapping the relationships to generate a table for the parent object and storing attributes of the child object in the table generated for the parent object.

Roussey in Paragraph 7 discloses serializing child associations and writing them into the parent record in the database, which in situations where number of reads of the parent record greatly exceeds the number of changes to child records, will enhance efficiency of database access.

It would have been obvious to a person of ordinary skill in the art, having the teachings of serializing related transaction data included in an object model into XML and transmitting it to a server to be stored in a database of Christian and having the teachings of receiving serialized object associations included in an object model represented in XML in a server and mapping the associations to a database by generating relational data having a relational schema from the serialized data and generating a table to store parent and child objects of Roussey, to have combined Christian and Roussey to map an object model to a relational model by serializing associations and writing them into records in a database to enhance efficiency of database access.


Argument 3

Appellant in Pages 21-22 of the appeal brief argues that the examiner errs because the combination of Christian in view of Roussey and Crawford is contrary to the operations of Roussey. Appellant further argues that one of ordinary skill in the art would not be motivated to combine the teachings of Roussey with Christian, because doing so would be inconsistent with the operation and intended purpose of Roussey.

Examiner respectfully disagrees. Combining the teachings of Christian with the teachings of Roussey would not be inconsistent with the operation and intended purpose of Roussey.

Christian relates to client system API serializing transaction data in an object model into XML document for transmission to a server, the server receiving the serialized transaction data from client systems, parsing the serialized transaction data to access their content and structure, and storing the parsed transaction data in a database, where the transaction data refers to information related to transactions (see Christian Columns 6 and 7, as discussed above, and also Columns 16 and 17).

Christian further discloses obtaining API data from a plurality of software components executing in a plurality of client computers and serializing the API data for transmission from the client computers to a server computer, the serialized data including at least one data structure, and serializing information included in an object model into XML document.

Roussey relates to a server generating a XML data structure describing an object model representing data related to transactions and mapping the object model to a relational model having a relational schema by serializing object associations in the object model and mapping the associations/relationships to a database by generating a table for parent object and storing attributes of child objects in the table generated for the parent object (see Roussey Paragraphs 2-5, 7, 15, 17, 20-30, and 45, as discussed above).

Roussey further discloses representing an object model in XML in a server, where the object model includes a parent object having a nested child object relationship defined by a schema, and where the server serializes information included in the object model represented by a XML data structure and generates relational data having the relational schema from the serialized data by mapping the relationships to generate a table for the parent object and storing attributes of the child object in the table generated for the parent object.

Roussey in Paragraph 7 discloses serializing child associations and writing them into the parent record in the database, which in situations where number of reads of the parent record greatly exceeds the number of changes to child records, will enhance efficiency of database access.

Combining the teachings of Christian with the teachings of Roussey would not be inconsistent with the operation and intended purpose of Roussey, as Christian and Roussey both disclose serializing transactional data and storing the data in a database for later accessed, and Roussey further discloses enhancing efficiency of database access.

It would have been obvious to a person of ordinary skill in the art, having the teachings of serializing related transaction data included in an object model into XML and transmitting it to a server to be stored in a database of Christian and having the teachings of receiving serialized object associations included in an object model represented in XML in a server and mapping the associations to a database by generating relational data having a relational schema from the serialized data and generating a table to store parent and child objects of Roussey, to have combined Christian and Roussey to map an object model to a relational model by serializing associations and writing them into records in a database to enhance efficiency of database access.


Argument 4

Appellant in Pages 22-23 of the appeal brief argues that the examiner errs because Christian is unrelated art. Appellant argues that one of ordinary skill in the art would not be motivated to combine the teachings of Christian and Roussey because Christian is nonanalogous art. Appellant argues that Christian is not related art because Christian is not in the field of appellant’s endeavor and Christian is not reasonably pertinent to the particular problem with which the claimed subject matter was concerned.

Examiner respectfully disagrees. Christian and Roussey are related art as they both discuss serializing transactional data included in an object model and storing the data in a database.

Christian relates to client system API serializing transaction data in an object model into XML document for transmission to a server, the server receiving the serialized transaction data from client systems, parsing the serialized transaction data to access their content and structure, and storing the parsed transaction data in a database, where the transaction data refers to information related to transactions (see Christian Columns 6 and 7, as discussed above, and also Columns 16 and 17).

Roussey relates to a server generating a XML data structure describing an object model representing data related to transactions and mapping the object model to a relational model having a relational schema by serializing object associations in the object model and mapping the associations/relationships to a database by generating a table for parent object and storing attributes of child objects in the table generated for the parent object (see Roussey Paragraphs 2-5, 7, 15, 17, 20-30, and 45, as discussed above).

It would have been obvious to a person of ordinary skill in the art, having the teachings of serializing related transaction data included in an object model into XML and transmitting it to a server to be stored in a database of Christian and having the teachings of receiving serialized object associations included in an object model represented in XML in a server and mapping the associations to a database by generating relational data having a relational schema from the serialized data and generating a table to store parent and child objects of Roussey, to have combined Christian and Roussey to map an object model to a relational model by serializing associations and writing them into records in a database.

Argument II

Appellant in Pages 24-26 of the appeal brief argues that the examiner errs in rejecting dependent claims 2-9, 11-18, and 20 over Christian in view of Roussey and Crawford. Appellant argues that as the examiner has failed to make a prima facie case of obviousness with respect to the independent claims 1, 10, and 19, which dependent claims 2-9, 11-18, and 20 each depend from, the examiner has thus also failed to make a prima facie case of obviousness with respect to the dependent claims that depend on the independent claims.

Examiner respectfully disagrees. As discussed above, a prima facie case of obviousness with respect to the independent claims 1, 10, and 19 was made over Christian in view of Roussey and Crawford, and since dependent claims 2-9, 11-18, and 20 each depend from independent claims 1, 10, and 19, a prima facie case of obviousness with respect to claims 2-9, 11-18, and 20 is also made.

Argument 1

a) Appellant in Pages 24-25 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “the parent object includes at least one key-value pair and the table generated for the parent object includes a column for each key of the at least one key-value pair” as recited in dependent claim 3.

Examiner respectfully disagrees. The Roussey reference discloses the argued features.

Roussey in Paragraphs 20 and 39 and in Figures 1 and 4 discloses relationship between tables based on keys and values, where parent and child table records include key-value pairs by a parent column storing key in a key-value pair and the subsequent child and grandchild columns storing values for each key. Roussey in Paragraph 20 and Figure 1 does disclose relations between multiple tables based on foreign keys, but in Paragraph 39 and Figure 4 discloses child values associated with a parent keys and multiple separate child tables with values can be associated with the parent keys and child values can be serialized into columns of a parent table, resulting in at least on key-value pair for the parent object such as product and various child attribute objects such as SKU.

Therefore, Roussey teaching a parent column in a table storing key and a child column storing values for the key discloses the features “the parent object includes at least one key-value pair and the table generated for the parent object includes a column for each key of the at least one key-value pair”, as recited in dependent claim 3.

b) Appellant in Page 24 further argues that Roussey teaches relationships between tables based on foreign keys but is silent regarding how a foreign key can be interpreted as a key-value pair.

Examiner respectfully disagrees. The Roussey reference discloses the argued features.

Roussey in Paragraphs 20 and 39 and in Figures 1 and 4 discloses relationship between tables based on keys and values, where parent and child table records include key-value pairs by a parent column storing key in a key-value pair and the subsequent child and grandchild columns storing values for each key. Roussey in Paragraph 20 and Figure 1 does disclose relations between multiple tables based on foreign keys, but in Paragraph 39 and Figure 4 discloses child values associated with a parent keys and multiple separate child tables with values can be associated with the parent keys and child values can be serialized into columns of a parent table, resulting in at least on key-value pair for the parent object such as product and various child attribute objects such as SKU.

Therefore, Roussey teaching a parent column in a table storing key and a child column storing values for the key discloses the features “the parent object includes at least one key-value pair and the table generated for the parent object includes a column for each key of the at least one key-value pair”, as recited in dependent claim 3.

Argument 2

Appellant in pages 25-26 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “the child object includes at least one key-value pair and the table generated for the parent object includes a column for each key of the at least one key-value pair of the child object” as recited in dependent claim 4.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Roussey in Paragraphs 5 and 39 discloses table created for storing parent object, table titled or named based on the type of record, records serialized and cached in multiple columns, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records can be serialized and cached in different columns of a parent table based on different attributes or types, records serialized and cached in multiple columns each having a plurality of cells to hold values in rows, cache created for holding records, cache values can be set to empty arrays until records are created.

Roussey in paragraph 20 and in Figure 4 discloses relationship between tables based on keys and values, where parent and child table records include key-value pairs by a parent column storing key in a key-value pair and the subsequent child and grandchild columns storing values for each key.

Therefore, Roussey teaching a parent column in a table storing key and a child column storing values for the key discloses the features “the child object includes at least one key-value pair and the table generated for the parent object includes a column for each key of the at least one key-value pair of the child object”, as recited in dependent claim 4.

Argument 3

Appellant in page 26-27 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “the serialized data includes another parent object having a child object, the child object of the other parent object having a defined identifier, and wherein the step of generating the telemetry data further comprises: generating a table for the other parent object and generating a separate table for the child object of the other parent object in response to the defined identifier” as recited in dependent claim 7.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Roussey in Paragraphs 5 and 39 discloses table created for storing parent object, table titled or named based on the type of record, records serialized and cached in multiple columns, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records can be serialized and cached in different columns of a parent table based on different attributes or types, records serialized and cached in multiple columns each having a plurality of cells to hold values in rows, cache created for holding records, cache values can be set to empty arrays until records are created.
Roussey in Figure 4 discloses table generated for parent record or object including cells having serialized values of child records, creating a separate table for child record.
Therefore, Roussey teaching nested child objects or records, which can be a parent of a descendant grandchild record being serialized and stored in separate tables related to a parent table, where each child record can be stored in different columns of a parent table based on different attributes or types, where they are stored in arrays, and where the parent, child, grandchild records create a telemetry or relational data tied to each other by being descendants discloses the features “the serialized data includes another parent object having a child object, the child object of the other parent object having a defined identifier, and wherein the step of generating the telemetry data further comprises: generating a table for the other parent object and generating a separate table for the child object of the other parent object in response to the defined identifier”, as recited in dependent claim 7.

Argument 4

Appellant in pages 27-28 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “the serialized data includes another parent object having an array of child objects, each child object in the array of child objects having the same defined type, and wherein the step of generating the telemetry data further comprises: generating a table for the other parent object and generating a separate table for the array of child objects, the separate table including a row for each child object in the array of child objects” as recited in dependent claim 8.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Roussey in Paragraphs 5 and 39 discloses table created for storing parent object, table titled or named based on the type of record, records serialized and cached in multiple columns, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records can be serialized and cached in different columns of a parent table based on different attributes or types, records serialized and cached in multiple columns each having a plurality of cells to hold values in rows, cache created for holding records, cache values can be set to empty arrays until records are created.
Roussey in Figure 4 discloses table generated for parent record or object including cells having serialized values of child records, creating a separate table for child record.
Therefore, Roussey teaching nested child objects or records, which can be a parent of a descendant grandchild record being serialized and stored in separate tables related to a parent table, where each child record can be stored in different columns of a parent table based on different attributes or types, where they are stored in arrays, and where the parent, child, grandchild records create a telemetry or relational data tied to each other by being descendants discloses the features “the serialized data includes another parent object having an array of child objects, each child object in the array of child objects having the same defined type, and wherein the step of generating the telemetry data further comprises: generating a table for the other parent object and generating a separate table for the array of child objects, the separate table including a row for each child object in the array of child objects”, as recited in dependent claim 8.

Argument 5

Appellant in pages 28-29 of the appeal brief argues that the examiner errs in construing Christian in view of Roussey and Crawford as disclosing or suggesting “herein the serialized data includes another parent object having an array of child objects including a first child object having a first type and a second child object having a second type different than the first type, and wherein the step of generating the telemetry data further comprises: generating a table for the other parent object and generating a separate table for each of the first child object and the second child object” as recited in dependent claim 9.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Roussey in Paragraphs 5 and 39 discloses table created for storing parent object, table titled or named based on the type of record, records serialized and cached in multiple columns, nested child objects or records, which can include descendants of the child such as grandchild can be serialized and stored in separate table related to a parent table, child records can be serialized and cached in different columns of a parent table based on different attributes or types, records serialized and cached in multiple columns each having a plurality of cells to hold values in rows, cache created for holding records, cache values can be set to empty arrays until records are created.
Roussey in Paragraphs 5 and 21 discloses server maintaining an object model where objects within the object model have relations between them, such as a child object representing an order related to a parent object representing a product associated with the order or each parent product object associated with one or more child SKU objects.

Roussey in Figure 4 discloses table generated for parent record or object including cells having serialized values of child records, creating a separate table for child record.

Therefore, Roussey teaching nested child objects or records, which can be a parent of a descendant grandchild record being serialized and stored in separate tables related to a parent table, where each child record can be stored in different columns of a parent table based on different attributes or types, where they are stored in arrays, and where the parent, child, grandchild records create a sequence of telemetry or relational data tied to each other by being descendants discloses the features “the serialized data includes another parent object having an array of child objects including a first child object having a first type and a second child object having a second type different than the first type, and wherein the step of generating the telemetry data further comprises: generating a table for the other parent object and generating a separate table for each of the first child object and the second child object”, as recited in dependent claim 9.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REZWANUL MAHMOOD/Examiner, Art Unit 2164
                                                                                                                                                                                                        Conferees:

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        
/MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.